DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 02/08/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-42 are still pending. 
3. 	Claims 23-42 are new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Rejections Under 35 U.S.C. 103
5.	With respect to claims 1-22, Applicant’s arguments have been considered but are moot in view of the newly found prior art.

Abstract Objection
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Examiner’s Note
7.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-26 are/is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Pub. No.: US 2018/0059148 hereinafter mentioned as “Geisler”) in view of FRANKE (Pub. No.: US 2013/0015839 hereinafter mentioned as “Franke”).

As per claim 1, the embodiment of Figs. 2-5 of Geisler discloses: 
A current sensor for sensing an electrical current flowing in a conductor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]);
a first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) having a first maximum response axis (see [0097]-[0098]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) operable to generate a first signal (see [0097] and [0085]) responsive to a first magnetic field proximate to the first magnetic field sensing element (see [0071] and [0097]) resulting from an electrical current passing through a conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the first magnetic field (see [0071], [0062] and [0097]);
a second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) having a second maximum response axis (see [0097]-[0098]), 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) operable to generate a second signal (see [0097] and [0085]) responsive to a second magnetic field proximate to the second magnetic field sensing element (see [0071] and [0097]) resulting from the electrical current passing through the conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the second magnetic field (see [0071], [0062] and [0097])
a differencing circuit (Fig. 5A. Also see [0099]) operable to differentiate the first and second signals (see [0097] and [0085]) to generate a differential signal related to the electrical current (see [0099]).
The embodiment of Figs. 2-5 discloses the differencing circuit but does not explicitly disclose that it is operable to subtract said first and said second signals to generate a difference signal related to said electrical current.
However, the embodiment of Figs. 8 further discloses:
a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “operable to subtract said first and said second signals to generate a difference signal related to said electrical current” disclosed by Figs. 8 into Figs. 2-5 of Geisler, with the motivation and expected benefit related to improving the signal by providing an output signal that is substantially unaffected by stray magnetic fields (Geisler, Paragraph [0163]).
Geisler discloses the first and second magnetic field sensing elements and the conductor and the magnetic flux concentrator but does not explicitly disclose that said first and second magnetic field sensing elements are disposed between said conductor and said entire magnetic flux concentrator.
However, Franke further discloses:
wherein the first and second magnetic field sensing elements (Fig. 6, see hall sensors 80 and 90. Also see [0032]-[0033]) are disposed between the conductor (Fig. 6, see conductor 100. Also see [0032]-[0033]) and the entire magnetic flux concentrator (Fig. 6, see magnetic field concentrator 70. Also see [0032]-[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first and second magnetic field sensing elements relative to being “disposed between” said conductor and the entire magnetic flux concentrator, as it is disclosed by Franke into Geisler, with the motivation and expected benefit related to improving the current sensor by providing a maximum concentration effect is achieved with respect to the magnetic field lines achieved by the magnetic field concentrator should almost completely cover both Hall-effect sensors, thus, increasing the 
Furthermore, pursuant to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, the Rearranging/shifting the position of the sensors with respect to the conductor and the concentrator does not modify the operation of the sensor, therefore, rearranging components’ positions has not patentable weight (see “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Additionally, rearranging the component positions is an obvious design choice (see “In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
Furthermore, Geisler states that “elements of different embodiments described herein may be combined to form other embodiments not specifically set forth above” (Geisler, Paragraph [0186]).

As per claim 2, the combination of Geisler and Franke discloses the current sensor of claim 1 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) in a first direction (see [0071], [0062] and [0097]), and wherein
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 3, the combination of Geisler and Franke discloses the current sensor of claim 2 as described above.

the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) comprises a first planar Hall element (see [0086] and [0044]), and wherein 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) comprises a second planar Hall element (see [0090] and [0044]).

As per claim 4, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the first and second maximum response axes are parallel to a common axis (see [0045]. The imaginary axis of the substrate of Geisler).

As per claim 5, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), and 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) the second planar Hall element (see [0086] and [0044]) in a second direction substantially opposite from the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 6, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of one hundred eighty to one hundred forty degrees (Figs. 8 and see [0138]).

As per claim 7, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), wherein 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of two hundred to forty degrees (Figs. 8 and see [0138]).

As per claim 8, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a relative magnetic permeability greater than two (see [0054]).

As per claim 9, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a central plane bisecting the magnetic flux concentrator (Fig. 3A, see central plane of ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), wherein 
the magnetic flux concentrator is substantially symmetrical around the central plane (Fig. 3, see central plane of the ferromagnetic-core 220 substantially symmetrical around its central plane), and wherein 
the first and second planar Hall elements (see [0086] and [0044]) are disposed on opposite sides of the central plane (Fig. 3A, see central plane of  ferromagnetic-core 1220. Also see [0095], [0132] and [0005]).

As per claim 10, the combination of Geisler and Franke discloses the current sensor of claim 9 as described above.
Geisler further discloses: 
the first and second planar Hall elements (see [0086] and [0044]) are equidistant from the central plane (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333 being equidistant from the upper edge of the central plane of ferromagnetic-core 1220. Also see [0095]).

As per claim 11, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal being opposite signals having substantially the same amplitude but opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal).

As per claim 12, the embodiment of Figs. 2-5 of Geisler discloses:
A method of sensing an electrical current flowing in a conductor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
providing a first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) disposed proximate to a magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) having a first maximum response axis (see [0097]-[0098]);
providing a second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005])
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) having a second maximum response axis (see [0097]-[0098]);
using the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) to generate a first signal (see [0097] and [0085]) responsive to a first magnetic field proximate (see [0071] and [0097]) resulting from the electrical current passing through a conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (see [0071], [0062] and [0097]) is operable to influence a direction of the first magnetic field (see [0071], [0062] and [0097]);
using the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) to generate a second signal (see [0097] and [0085]) responsive to a second magnetic field (see [0071] and [0097]) resulting from the electrical current passing through the conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the second magnetic field (see [0071], [0062] and [0097]); and
with a differencing circuit (Fig. 5A. Also see [0099]), differentiating the first and second signals (see [0097] and [0085]) to generate a differential signal related to the electrical current (see [0099] and [0111]).
The embodiment of Figs. 2-5 discloses the differencing circuit but does not explicitly disclose that it is subtracting said first and said second signals to generate a difference signal related to said electrical current.
However, the embodiment of Figs. 8 further discloses:
with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “subtracting said first and said second signals to generate a difference signal related to said electrical current” disclosed by Figs. 8 into Figs. 2-5 of Geisler, with the motivation and expected benefit related to improving the signal by providing an output signal that is substantially unaffected by stray magnetic fields (Geisler, Paragraph [0163]).
Geisler discloses the first and second magnetic field sensing elements and the conductor and the magnetic flux concentrator but does not explicitly disclose that said first and second magnetic field sensing elements are disposed between said conductor and said entire magnetic flux concentrator.
However, Franke further discloses:
wherein the first and second magnetic field sensing elements (Fig. 6, see hall sensors 80 and 90. Also see [0032]-[0033]) are disposed between the conductor (Fig. 6, see conductor 100. Also see [0032]-[0033]) and the entire magnetic flux concentrator (Fig. 6, see magnetic field concentrator 70. Also see [0032]-[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first and second magnetic field sensing elements relative to being “disposed between” said conductor and the entire magnetic flux concentrator, as it is disclosed by Franke into Geisler, with the motivation and expected benefit related to improving the current sensor by providing a maximum concentration effect is achieved with respect to the magnetic field lines achieved by the magnetic field concentrator should almost completely cover both Hall-effect sensors, thus, increasing the sensitivity of the current sensor (Franke, Paragraph [0009]), and also by providing an output signal that is substantially unaffected by stray magnetic fields (Geisler, Paragraph [0163]).
Furthermore, pursuant to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, the Rearranging/shifting the position of the sensors with respect to the conductor and the concentrator does not modify the operation of the sensor, therefore, rearranging components’ positions has not patentable weight (see “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Additionally, rearranging the component positions is an obvious design choice (see “In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
Furthermore, Geisler states that “elements of different embodiments described herein may be combined to form other embodiments not specifically set forth above” (Geisler, Paragraph [0186]).

As per claim 13, the combination of Geisler and Franke discloses the method of claim 12 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) in a first direction (see [0071], [0062] and [0097]), and wherein
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 14, the combination of Geisler and Franke discloses the method of claim 13 as described above.
Geisler further discloses: 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) comprises a first planar Hall element (see [0086] and [0044]), and wherein 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) comprises a second planar Hall element (see [0090] and [0044]).

As per claim 15, the combination of Geisler and Franke discloses the method of claim 4 as described above.
Geisler further discloses: 
the first and second maximum response axes are parallel to a common axis (see [0045]. The imaginary axis of the substrate of Geisler).

As per claim 16, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), and 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) the second planar Hall element (see [0086] and [0044]) in a second direction substantially opposite from the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 17, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of one hundred eighty to one hundred forty degrees (Figs. 8 and see [0138]).

As per claim 18, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), wherein 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of two hundred degrees to forty degrees (Figs. 8 and see [0138]).

As per claim 19, the combination of Geisler and Franke discloses the method of claim 14 as described above.

the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a relative magnetic permeability greater than two (see [0054]).

As per claim 20, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a central plane bisecting the magnetic flux concentrator (Fig. 3A, see central plane of ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), wherein 
the magnetic flux concentrator is substantially symmetrical around the central plane (Fig. 3, see central plane of the ferromagnetic-core 220 substantially symmetrical around its central plane), and wherein 
the first and second planar Hall elements (see [0086] and [0044]) are disposed on opposite sides of the central plane (Fig. 3A, see central plane of  ferromagnetic-core 1220. Also see [0095], [0132] and [0005]).

As per claim 21, the combination of Geisler and Franke discloses the method of claim 20 as described above.
Geisler further discloses: 
the first and second planar Hall elements (see [0086] and [0044]) are equidistant from the central plane (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333 being equidistant from the upper edge of the central plane of ferromagnetic-core 1220. Also see [0095]).

As per claim 22, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal being opposite signals having substantially the same amplitude but opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal).

As per claim 23, the combination of Geisler and Franke discloses the current sensor of claim 1 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal with opposite polarities/signs).

As per claim 24, the combination of Geisler and Franke discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal with opposite polarities/signs).

As per claim 25, the combination of Geisler and Franke discloses the method of claim 12 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal with opposite polarities/signs).

As per claim 26, the combination of Geisler and Franke discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal with opposite polarities/signs).

Allowable Subject Matter
9. 	Claim(s) 27-42 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations/configurations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features above despite the fact that the structures exist.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867